Title: Notes on a Cabinet Meeting, 14 April 1806
From: Jefferson, Thomas
To: 


                        
                            
                                14 Apr. 1806
                            
                        
                        Apr. 14. Present all the heads of departments. the message of this day to both houses respecting Tunis was
                            submitted to them, & approved by all of them except mr Gallatin who would rather no communication on the subject should
                            be made. however he suggested several alterations in the message, which were made.
                        
                        Information being recieved that the Spaniards prohibit our vessels passing up the Mobille, I proposed for
                            their considn whether I should communicate it to Congress. we all were against it, except mr Madison & Genl.
                            Dearborne who rather leaned to a communicn, but acquiesced. the reasons against it were that it would open anew the
                            sluices of invective which had lately been uttered there, the lateness of the period, Congress being to adjourn in 7.
                            days, the impossibility of their administering a remedy in that time, & the hope that we might get along till we could
                            hear from Paris.
                    